DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      RALPH E. BORDNER, JR.,
                            Appellant,

                                     v.

                    SHARON C. BORDNER, et al.,
                           Appellees.

                              No. 4D17-3299

                              [August 2, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312015DR000411.

   Nicholas A. Shannin and Carol B. Shannin of the Shannin Law Firm,
P.A., Orlando, for appellant.

  George A. Glenn, Jr., of the Law Offices of George A. Glenn, for
appellees.

PER CURIAM.

   Affirmed.

LEVINE, FORST, JJ., and ARTAU, EDWARD L., Associate Judge, concur.


                          *          *           *

   Not final until disposition of timely filed motion for rehearing.